                               CERTIFICATE OF SERVICE

I certify that on April 19, 2019, a true and correct copy of the Trustee’s Objection to Motion to
Incur Debt was served:

Via the Court’s Electronic Case Filing System on these entities and individuals who are listed on
the Court’s Electronic Mail Notice List:

       William J. Balena, Attorney, on behalf of Debtor at docket@ohbksource.com

And by regular U.S. mail, postage prepaid, on:

       Thomas E. Doyle and Nina M. Doyle, Debtors at 6157 Mills Creek Lane,
       Lorain, OH 44039


                                           /S/ Philip D. Lamos
                                           PHILIP D. LAMOS (#0066844)
                                           Attorney for Lauren A. Helbling, Chapter 13 Trustee
                                           200 Public Square, Suite 3860
                                           Cleveland OH 44114-2321
                                           Phone: (216) 621-4268 Fax: (216) 621-4806
                                           ch13trustee@ch13cleve.com

PL:ac
4/19/19




15-16646-aih     Doc 58     FILED 04/19/19       ENTERED 04/19/19 14:44:49         Page 1 of 1
